UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 29, 2011 DENBURY RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-12935 (Commission File Number) 20-0467835 (IRS Employer Identification No.) 5320 Legacy Drive Plano, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972)673-2000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e 4(c)) Item 8.01Other Events. On October 3, 2011, Denbury Resources Inc. (the “Company”) announced that its Board of Directors had approved a common stock repurchase program (the “Program”) for up to $500 million of Denbury shares.Under this program, the Company may repurchase its common stock from time to time in open market transactions, including through 10b5-1 plans, or through privately negotiated transactions. The Company is not obligated to repurchase any dollar amount or specific number of shares of its common stock under the program, which may be suspended or discontinued at any time. See the Company’s press release issued on October 3, 2011 attached as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Denbury Press Release, dated October 3, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DENBURY RESOURCES INC. Date: October 3, 2011 /s/ Alan Rhoades Alan Rhoades Vice President and Chief Accounting Officer EXHIBIT INDEX Exhibit Number Description Denbury Press Release, dated October 3, 2011
